MEMORANDUM **
Gurpal Singh, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“BIA”) upholding an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), we deny the petition for review.
Substantial evidence supports the BIA’s adverse credibility determination because Singh has an admitted history of dishonesty based on filing multiple asylum applications under false identities, entering a sham marriage under an assumed name, and lying on his various applications. See Akinmade v. INS, 196 F.3d 951, 955 (9th Cir.1999).
Because Singh cannot meet the lower standard of eligibility for asylum, he has failed to show that he is entitled to withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Singh’s CAT claim is based on the same testimony that was found not credible, and he points to no other evidence that the BIA should have considered in making the CAT determination, his CAT claim also fails. See id. at 1157.
Contrary to Singh’s contentions, his due process rights were not violated because there is no evidence in the record that the IJ was biased against Singh, nor that Singh was prejudiced. See Antonio-Cruz v. INS, 147 F.3d 1129, 1131 (9th Cir.1998).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.